SHEPLEX, Circuit Judge.
Exceptions were duly taken to tbe report of tbe master in this case, by both complainant and defendants. Complainant excepts that tbe master finds as a fact that tbe defendants, by preserving fish by tbe patented process and withdrawing them from the market during tbe season of abundance, have been enabled to demand, and have received, a large price for their green unpreserved fish remaining in their bands for sale in tbe market; that they have received for such green fish one and one-half cent per pound more than they would have done bad they not withdrawn fi’om tbe market tbe preserved salmon; and that tbe amount of green fish on which such advanced price was received was 413,612% pounds, making a total profit of $6,204.19; and he claims that tbe master erred in disallowing the item of $6,204.19, profits resulting from tbe enhanced price of green fish.
Tbe master finds that tbe gain and profit to tbe defendants, resulting from said enhanced price of one and one-half cent per pound on tbe sales of green fish in tbe said year, is not gain or profit with which defendants are to be here charged, because it is an incident of trade too remote and indirect to be charged in this account.
Where profits are recoverable by tbe owner of a patented invention against an infringer, they are such profits or gains as result directly or immediately from tbe wrongful act of tbe infringer. Remote and contingent profits or gains, depending upon tbe result of successive schemes or investments, are never allowed. Tbe resultant profits are ordinarily best arrived at by determining the difference between tbe actual ascertained cost and tbe actual ascertainable value to the infringer, which value, in case of sales by him, is the price obtained or tbe market value of tbe thing sold. Profits contingent upon future bargains or speculations, or future states of the market, are not estimated, and are not recoverable. Tbe distinction between such profits as are direct and immediate, and those which are remote and contingent, is recognized in Masterton v. Mayor, etc., 7 Hill, 61, and Philadelphia, W. & B. R. Co. v. Howard, 13 How. [34 U. S.] 307.
Tbe second exception of tbe complainant is to tbe finding of a fact by the master. The master found as a fact, that, by the alterations made during tbe season of 1870, in defendants’ apparatus, the atmosphere of the preserving-chamber mingled with the atmosphere of the chamber containing the freezing-mixture, making practically one atmosphere. The whole evidence upon which the master based this finding is not reported. In fact, the report leaves it to be inferred, that, upon this question, in addition to the light afforded by the evidence of experts introduced by the defendants, the master was aided by the evidence of his own examination of the premises at Charlestown, at an inspection of them made by him in the presence and by consent of the parties. Under such circumstances, the finding of the master on a question of fact will not be reversed. Sparhawk v. Wills, 5 Gray, 423; Boston Iron Co. v. King, 2 Cush. 405; Adams v. Brown. 7 Cush. 222.
Defendants except to the master’s report as to his findings in respect to the operations of the year 1870. The defendants having been enjoined by the court from the use of their Charlestown apparatus as used by them in 1S66 and 1867, continued during the years 1868 and 1869 to preserve fish by the complainant’s process in a similar apparatus situated in Cambridge, and belonging to other parties. Such use of the Cambridge apparatus having been also adjudged an infringement, they returned, in the year 1870, to the use of the building in Charlestown. The master finds that the apparatus at Charles-town was originally so constructed, that its use by them, for the purpose of freezing and preserving fish, was an infringement of the complainant’s patent. They attempted to satisfy the master, and did satisfy him, that at some time between the 20th of June and the Sd of December, 1870, they so altered their apparatus that it could be used without infringing complainant's patent. Wheth- or it was so altered before Dec. 3, 1870, they did not prove. The finding of the master, that the use of the apparatus so altered would not infringe the complainant's patent, was certainly as favorable for the defendants as the evidence would justify. The expert who testified upon the subject did not believe that it made any practical difference in the process whether the openings between the two chambers were large or small. He rejects the whole theory upon which eorn-plainant applied for his patent, and utterly ignores any utility in the process of the plaintiff, so far as it is distinguishable from other known processes and patented to him. Prom his point of view, the communication between the atmosphere of the two chambers being productive of no change whatever, being entirely immal erial (except during the time of replenishing the chamber containing the freezing-mixture), the smallest orifice between the two would have been as available to take the apparatus out from the pale of *724infringement as the largest; and this he frankly states, in substance, .in his testimony. Defendants could not reasonably object that a finding was not sufficiently favorable to them based upon this evidence. In coming to this conclusion, the master was unquestionably aided, if not governed, by the evidence of his own senses when he made the personal inspection. But at Charlestown he did not witness the process. He only saw a part of the apparatus not in use. Defendants contend that the master having found that the alterations made at some time prior to Dec. 3 were such that the use of the altered apparatus to preserve fish would not infringe the patent, the burden of proof was then upon the complainant to show that the apparatus when used was restored to its former state. The answer to this position is; that the master has never found any change in the process or in the apparatus in use. Defendants exhibited to the master such portions of the apparatus as were not' in use, but neglected, and on request refused, to exhibit the chamber in which the fish of the catch of 1870 was being preserved. The patent is for a process, not for an apparatus. The exhibition of the modified apparatus not in use was of little moment compared to the exhibition of that part of the apparatus in which the process was going on. This apparatus, or this portion of the apparatus, in which defendants preserved salmon in Charlestown in 1870, was never shown to the master to have contained the alterations in the summer of 1870, at the time the freezing and preserving were in process.
[For other cases involving this patent, see note to Piper v. Brown, Case No. 11,180.]
No commissions were paid by defendants for selling the fish preserved by them. It is not customary in estimating profits from an infringement to allow the infringing parties compensation for their own time and labor. The master’s decision rejecting the allowance of commissions is sustained. His report is also sustained upon the other points to which exceptions are taken, for the reasons stated by him in his report.
Decree accordingly.